Citation Nr: 0029913	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  98-01 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated 30 percent 
disabling.

2.  Entitlement to an increased disability rating for right 
hip arthritis, currently rated 10 percent disabling.

3.  Entitlement to an increased (compensable) disability 
rating for a right knee scar.

4.  Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board notes the veteran submitted a notice of 
disagreement from an October 1997 rating decision but did not 
perfect his appeal subsequent to the issuance of a statement 
of the case.  Therefore, the issues listed on the title page 
of this decision are the only issues for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates the veteran's service-
connected PTSD is presently manifested by a definite but not 
considerable disability, with symptoms including occupational 
and social impairment due to depressed mood and chronic sleep 
impairment.  

3.  Medical evidence demonstrates the veteran's service-
connected right hip arthritis is presently manifested by x-
ray examination findings of severe arthritis, some limitation 
of motion, and objective evidence of pain on motion, 
weakness, and fatigue.

4.  Medical evidence demonstrates the veteran's service-
connected right knee scar is presently manifested by 
tenderness to palpation without any limitation of function.

5.  The veteran's combined disability rating is 40 percent.

6.  There is no probative evidence demonstrating that the 
veteran has experienced frequent periods of hospitalization 
or marked interference with employment due to his service-
connected disabilities.  

7.  The veteran is not unemployable solely because of his 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.130, 4.132 Diagnostic 
Code 9411 (before and after November 1996).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's right hip arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5251, 5252, 5253 (1999).

3.  The criteria for a 10 percent disability rating, but no 
higher, for the veteran's service-connected right knee scar 
have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (1999).

4.  A total disability rating for compensation purposes based 
upon individual unemployability is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Initially, the Board notes that the veteran's claims are 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented claims which are plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased evaluation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance is required in order 
to satisfy the duty to assist.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

Disabilities unlisted in the Ratings Schedule may be rated 
under a closely related disease or injury in which not only 
the functions affected but also the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1999).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1999).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

PTSD
Background

Service medical records are negative for complaint or 
treatment for any psychiatric disorders.  The veteran's April 
1971 discharge examination revealed of normal clinical 
psychiatric evaluation.  

VA psychiatric examination in January 1984 included diagnoses 
of mild to moderate PTSD, by history, and moderately severe 
mixed type personality disorder.  The examiner noted the 
veteran was corpulent and unkempt but clean.  There was no 
evidence of anxiety upon examination and his affect appeared 
normal and appropriate.  There was no evidence of mood 
disturbance, thought disorder, or major mood disorder.  His 
stream of thought was coherent, relevant, and spontaneous, 
and he was oriented in time, place, and person.  He reported 
that after his divorce in 1975 he was suicidal but made no 
attempt or plans.  His abstract thinking was intact and his 
intelligence appeared to be average.  

VA hospital records dated in October 1986 included a mental 
status evaluation during a period of observation which noted 
the veteran expressed bitterness at VA for the lack of 
recognition of his PTSD claim and that he expressed most of 
his history in an emotionless, abnormally flattened manner.  
He reported no perceptual abnormalities or auditory 
hallucinations but reported flashback experiences.  He 
expressed no definite suicidal or homicidal ideation.  The 
examiner noted the veteran met all the criteria for a 
diagnosis of PTSD and that his pattern of symptomatology 
marked by extreme emotional numbing and alienation from his 
own feelings with marked social, vocational, and educational 
difficulties was consistent with that diagnosis.  

During VA examination in May 1989 the veteran reported 
survivor guilt, very poor sleep due to nightly flashbacks and 
nightmares, being uncomfortable around others including 
children, self isolation, employment difficulty, and an 
episode in which he had homicidal feelings upon sight of a 
person of oriental race.  The examiner noted the veteran was 
alert and oriented times 3.  His concentration was fair and 
his judgment appeared to be intact.  His memory was poor and 
his affect appeared to be euthymic but there was no evidence 
of significant depressed mood or anxiety.  He denied suicidal 
or homicidal ideation and hallucinations.  The diagnoses 
included mild to moderate chronic PTSD and personality 
disorder, not otherwise specified.  The examiner noted it was 
very difficult to separate or distinguish the extent to which 
his personality traits interfered with his ability to 
integrate well with society versus the impairment due to 
PTSD.  

VA psychiatric examination in September 1996 included a 
diagnosis of chronic severe PTSD with dysthymia.  It was 
noted that prior medical records were not available for 
review and the examiner deferred providing an Axis II 
diagnosis; however, a Global Assessment of Functioning (GAF) 
of 45 was provided for the current and past year which was 
described as demonstrating inability to maintain friends, 
inability to obtain or retain employment, and explosions of 
aggressive behavior resulting in a profound retreat from 
mature behavior.  The examiner noted the veteran was markedly 
overweight and was oriented to person, place, and time.  His 
affect and mood were appropriate to thought content.  He did 
not show any emotion throughout the interview and stated he 
had been depressed in the past with suicidal thoughts but no 
attempts or plans.  He rated his depression as 6 on a 
10 point scale.  His memory was poor for recent and remote 
events.  He was unable to interpret proverbs but there was no 
evidence of any thought disorder.  His insight and judgment 
were fair.  

VA psychiatric examination in September 1998 included a 
clinical interview and psychological testing as well as a 
review of the veteran's VA medical records and claims file.  
The examiner noted the veteran described himself as being 
very isolated and stated he did not have any close friends 
and had not had a significant relationship since his divorce 
in 1974.  He stated he had lived with friends off and on over 
the years and denied any major difficulties with the family 
with whom he had been residing for the past 2 months.  He 
reported he was estranged from his siblings because of a 
disagreement many years earlier.  

The veteran reported that he experienced recurrent 
distressing dreams approximately once a week and experienced 
flashbacks during sleep.  He stated he had last experienced a 
daytime flashback a few months earlier.  He reported that he 
continued to avoid stimuli which reminded him of Vietnam 
except conversations with other Vietnam veterans and had 
difficulty feeling close to others.  He also reported 
symptoms of increased arousal including sleep disturbance, 
irritability, and exaggerated startle response.  He 
acknowledged some violent behavior over the past 2 years but 
stated that he was able to control his anger.

The examiner noted the veteran arrived on time for his 
appointment and was casually dressed but poorly groomed.  He 
was alert and fully oriented.  His social interaction was 
generally appropriate.  He described his mood as okay since 
starting medication.  His affect was generally euthymic but 
he expressed sadness when he discussed the loss of his family 
and other social relationships.  His spontaneous speech was 
normal in rate, rhythm, and volume.  His thought processes 
were clear, logical, and well associated.  Insight and 
judgment were limited.  There was no evidence of paranoia or 
delusions but he reported visual and auditory hallucinations 
related to sudden intrusive recollections of Vietnam.  He 
denied suicidal ideation over the past couple of years and 
reported homicidal ideation without active intention or plan.  
His memory was grossly intact for recent and remote events.  

The diagnoses included PTSD with depression, alcohol 
dependence, sustained partial remission, and personality 
disorder, not otherwise specified, by history.  A current and 
highest past year GAF score of 50 was provided with a current 
and highest past year GAF score of 62 provided for PTSD only.  
It was noted that the veteran's symptoms remained essentially 
unchanged since his last examination but that he had some 
improvement in mood and irritability since starting 
psychotropic medication several month earlier.  The examiner 
stated that the provided GAF score reflected a combination of 
PTSD symptoms and personality traits and that he had 
attempted to separate their respective contributions to the 
veteran's current level of functioning.  

Analysis

In this case, the Board notes that the veteran requested 
entitlement to an increased disability in September 1995 and 
that in November 1996 the schedular criteria for evaluations 
of psychiatric disabilities were amended, effective November 
7, 1996.  The Court has held that where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

The Ratings Schedule, prior to the November 1996 amendments, 
provided a 30 percent disability rating for PTSD with 
evidence of definite impairment of social and industrial 
adaptability and a 50 percent disability rating with evidence 
of a considerable impairment of social and industrial 
adaptability.  A 70 percent rating required evidence of 
severe impairment of social and industrial adaptability and a 
100 percent disability rating was assignable when there was 
totally incapacitating psychoneurotic symptoms bordering on a 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, resulting in a profound retreat from mature 
behavior and a demonstrable inability to obtain or retain 
employment.  See 38 C.F.R. § 4.132, General Rating Formula 
for Psychoneurotic Disorders (effective before November 
1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
qualify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  In a precedent opinion, the VA 
General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991 & Supp. 1999).  

The Court has also held that GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV)).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Based upon the medical evidence of record, the Board finds a 
disability rating in excess of 30 percent under the Ratings 
Schedule criteria in effect prior to November 1996 is not 
warranted.  The most recent psychiatric evaluation and GAF 
score related to PTSD of 62 is indicative of a definite but 
not considerable disability.  The Board finds the September 
1998 VA examination report more persuasive than the September 
1996 examination report because that examination did not 
include a review of the veteran's prior medical records.  The 
September 1998 findings are also more consistent with the 
January 1984 and May 1989 examination reports which included 
diagnoses of personality disorders.

The November 1996 amendments to the Ratings Schedule provide 
a 30 percent rating with evidence of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent evaluation is warranted with a total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The November 1996 amendments to the Ratings Schedule also 
indicate that the nomenclature employed in the schedule is 
based upon the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), which includes the GAF scale.  See 
38 C.F.R. § 4.130.

Under the current version of the Ratings Schedule criteria, 
the Board also finds the veteran is not entitled to an 
evaluation in excess of 30 percent.  Medical evidence 
demonstrates his service-connected PTSD is presently 
manifested by occupational and social impairment due to 
depressed mood and chronic sleep impairment.  The Board notes 
the persuasive medical evidence solely attributable to the 
veteran's service-connected PTSD does not demonstrate 
occupational and social impairment due to symptoms indicative 
of a more severe disability.  The September 1998 examiner 
noted the veteran's mood was okay since starting medication, 
that his affect was generally euthymic, and that his thought 
processes were clear, logical, and well associated.  There 
was no evidence of impaired judgment and his memory was 
grossly intact for recent and remote events.  Therefore, the 
Board finds the present manifestations warrant no more that a 
30 percent disability rating under the new criteria.

While the veteran sincerely believes his PTSD is more severe 
than indicated by the examination reports and the present 
disability evaluation, he is not a medical practitioner and 
is not competent to offer medical opinions.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (1999).  The record reflects that the RO 
considered and declined to refer the veteran's case for an 
extraschedular rating. 

Based upon a comprehensive review of the record, the Board 
finds that the regular schedular standards applied in this 
case adequately describe and provide for the veteran's PTSD.  
Although the veteran, in essence, contends that his service-
connected PTSD results in marked interference with 
employment, the Board finds that the evidence is not 
probative of a severe or total industrial impairment solely 
due to PTSD.  In fact, the September 1998 VA examiner 
provided an assessment of functioning solely due to PTSD 
which was substantially less that total.  Medical evidence 
also demonstrates the veteran has numerous nonservice-
connected disorders which contribute to his employment 
difficulties. 

In addition, medical reports demonstrate that the veteran's 
hospital treatment pertained primarily to his nonservice-
connected disorders.  Therefore, the Board finds the evidence 
is not persuasive of frequent hospitalization solely due to 
his service-connected disabilities and entitlement to 
extraschedular rating consideration is not warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Based upon the evidence of record, the Board finds no 
provision upon which to assign a higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claim for a 
rating in excess of 30 percent for PTSD.

Right Hip Arthritis
Background

Service medical records show the veteran sustained a 
posterior dislocation of the right hip in an automobile 
accident in April 1970.  Hospital records show the veteran's 
right hip was opened and reduced and that a bone fragment 
from the superior rim of the acetabulum was removed from the 
joint space.  The veteran's April 1971 discharge examination 
noted right hip dislocation with occasional discomfort.  It 
was also noted that a February 1971 orthopedic clinic report 
revealed a normal examination except for a lack of 15 degrees 
from full flexion.  

During VA examination in January 1984 the veteran complained 
of right hip pain aggravated by weight bearing.  The examiner 
noted the veteran limped because of his right hip.  Range of 
motion studies revealed internal rotation was 70 percent of 
normal.  X-ray examination of the right hip revealed post-
traumatic somewhat extensive calcification ossification 
plaque formation and post-traumatic arthritis.

VA medical records dated in January 1989 show the veteran 
complained of right hip pain.

During VA examination in April 1997 the veteran reported 
constant pain which he rated as 10 on a 10 point scale.  He 
stated the pain prevented him from walking and became that 
severe with any weather change.  He reported he used pain 
relief medication and a cane.  The examiner noted the veteran 
was morbidly obese.  There was no instability to the hip.  
Range of motion studies revealed flexion to 70 degrees, 
extension to 20 degrees, internal rotation to 15 degrees, 
external rotation to 20 degrees, abduction to 30 degrees, and 
adduction to 20 degrees.  There was objective evidence of 
severe pain on motion, weakness, and fatigue.  The diagnosis 
was status post fracture/dislocation of the right hip with 
severe post-traumatic arthritis.  

During VA orthopedic examination in August 1998 the veteran 
reported constant right hip pain located over the greater 
trochanteric area and in the groin.  He stated that standing, 
walking, and prolonged sitting were painful.  He reported he 
could only walk 10 to 15 feet and that he used a scooter to 
get around.  The examiner noted range of motion of the hips 
from 0 to 60 degrees with internal rotation to 10 degrees and 
external rotation to 15 degrees.  There was pain upon 
internal rotation from neutral to full range.  X-ray 
examination revealed severe arthritis to the right hip.  

Analysis

The Ratings Schedule provides that traumatic arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(1999).  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes a rating of 10 percent is for application 
for each major joint or group of minor joints affected; 
however, limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  

A compensable rating is provided for limitation of extension 
of the thigh when extension is limited to 5 degrees (10 
percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5251 
(1999).  Limitation of thigh flexion is compensable when 
flexion is limited to 45 degrees (10 percent), 30 degrees (20 
percent), 20 degrees (30 percent), or 10 degrees (40 
percent).  See 38 C.F.R. § 4.71, Diagnostic Code 5252 (1999).  
Compensable ratings are provided for impairment of the thigh 
with limitation of abduction and inability to cross legs or 
toe-out more than 15 degrees (10 percent) or limitation of 
abduction and motion lost beyond 10 degrees (20 degrees)  See 
38 C.F.R. § 4.71, Diagnostic Code 5253 (1999).  Normal hip 
extension and flexion is from 0 to 125 degrees and normal hip 
abduction is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate 
II (1999).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(1999); see also Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991). 

In this case, medical evidence demonstrates that in April 
1997 the veteran had right hip extension to 20 degrees but 
that in August 1998 extension was full.  The Board notes, 
however, that discrepancy is not pertinent because the 
veteran's hip disorder is presently rated 10 percent 
disabling and a schedular rating in excess of 10 percent is 
not possible under the criteria for limitation of thigh 
extension.  See 38 C.F.R. § 4.71a, Diagnostic Code 5251.  

While the range of motion studies reveal some limitation of 
motion of thigh flexion and abduction, they are not shown to 
be limited to a compensable level under applicable VA 
criteria.  However, the Board notes that when the limitation 
of motion of one joint is noncompensable under the 
appropriate diagnostic code a rating of 10 percent is for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  A 
schedular rating in excess of 10 percent for one joint under 
these criteria is also not possible.

Alternatively, the veteran's arthritis may be rated under the 
criteria for limitation of thigh flexion or impairment of the 
thigh with limitation of abduction and as Diagnostic Codes 
5252 and 5253 are predicated upon a limitation of motion 
consideration of a higher rating based upon functional loss 
due to pain on use or due to flare-ups is warranted.  See 
DeLuca , 8 Vet. App. at 206.  The Board notes that VA 
examiners noted objective evidence of pain upon motion, 
weakness, and fatigue.  Therefore, the Board finds 
consideration of the veteran's right hip dysfunction and pain 
on motion warrants a rating of 10 percent but that the 
evidence of record does not demonstrate a greater limitation 
of motion to justify any higher rating.  

The Board notes that the evaluation of the same disability or 
manifestations under various diagnoses or diagnostic codes is 
prohibited.  See 38 C.F.R. § 4.14.  The Court has also held 
that section 4.40 did not require a separate rating for pain 
but provided guidance for determining ratings under other 
Diagnostic Codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

The Board finds the regular schedular standards applied in 
this case adequately describe and provide for the veteran's 
disability level.  There is no persuasive evidence of any 
unusual or exceptional circumstances such as marked 
interference with employment or frequent periods of 
hospitalization related to this disorder that would take the 
case outside the norm so as to warrant an extraschedular 
rating.  38 C.F.R. § 3.321(b).  The preponderance of the 
evidence is against the claim for a rating in excess of 10 
percent.

Right Knee Scar
Background

Service medical records show the veteran sustained a right 
knee laceration in an automobile accident in April 1970.  The 
veteran's April 1971 discharge examination noted a 6-inch 
scar to the right knee.

VA examination in January 1984 noted a right knee scar with 
normal knee extension and flexion which was 80 percent of 
normal.  There was no evidence of heat or swelling.  

Color photographs received in November 1996 show a scar just 
beneath the knee joint.

A March 1997 VA examination noted very limited right knee 
range of motion due to arthritis.

During VA examination in April 1997 the veteran reported 
occasional numbness but otherwise asymptomatic scars.  The 
examiner noted a 6.5 centimeter (cm) somewhat curvilinear 
scar to the right knee.  The scar was well healed, nontender, 
and not painful upon pressure.  There was no keloid 
formation.  The scar was visible and therefore had a cosmetic 
aspect.  There was no evidence of any limitation of function 
due to scarring.

During VA examination in August 1998 the veteran reported 
tender and painful scars.  The examiner noted local 
tenderness to palpation of the scars.  There was no evidence 
of adherence, ulceration, breakdown, inflammation, edema, or 
keloid formation and the texture of the skin was pliable.  To 
the medial aspect of the right knee was a depressed round 
scar 1.5 cm in diameter, to the lateral aspect there was a 1 
by 1.5 cm scar, and to the right lower knee area there was a 
10 by 1 cm linear scar.  There was loss of underlying tissue 
and the scars were hypopigmented and disfiguring but did not 
limit any function.  

Analysis

The Rating Schedule provides a compensable rating for 
superficial scars when there is evidence of tenderness and 
pain on objective demonstration (10 percent) or limitation of 
function of the part affected.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (1999).  

Based upon the August 1998 VA examination report, the Board 
finds that entitlement to a compensable 10 percent rating for 
a right knee scar is warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  The scar was noted to be tender upon 
demonstration; however, there was no evidence of any 
limitation of function due to scarring.  Therefore, the Board 
finds the evidence of record does not justify any higher 
rating.  

Unemployability Claim

In this case, the Board notes that the veteran's present 
service-connected disabilities include PTSD, assigned a 30 
percent disability rating, right hip arthritis, assigned a 10 
percent disability rating, and right knee scar, assigned a 10 
percent disability rating.  The veteran's combined disability 
rating is 40 percent.  See 38 C.F.R. § 4.25 (1999).  

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) 
(1999).

VA policy provides that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, extra-schedular consideration applies 
in cases where veterans are unemployable by reason of 
service-connected disabilities, but fail to meet the 
percentage standards.  38 C.F.R. § 4.16(b).

As noted above, the veteran's service-connected disabilities 
are assigned a combined 40 percent disability rating.  
Therefore, as the veteran does not meet the percentage 
standards for a total disability rating, the matter of 
employability is determined by whether the veteran's overall 
service-connected disability picture warrants an extra-
schedular rating, with consideration of factors including his 
employment history, and educational and vocational 
attainment.

In his February 1996 application for increased compensation 
based upon unemployability the veteran reported he had 
completed 2 years of college education.  He stated that he 
last worked full time in January 1984.  He reported that his 
service-connected PTSD and hip arthritis prevented him from 
securing or following any substantially gainful employment 
but subsequently stated that he used a wheelchair and had 
difficulty getting around because of his weight, lungs, 
heart, hips, and knees.  

A September 1996 VA psychiatric examination report noted the 
veteran last worked as a truck tire salesman and that his 
weight had increased so much that he had been unable to work 
since 1984.  A September 1998 report noted the veteran had 
not worked since 1984 due to multiple disabilities but that 
the veteran stated that even if he were physically healthy he 
did not feel he was capable of working because of his PTSD.  
The examiner subsequently assessed the veteran's functional 
impairment due to PTSD a GAF score of 62 which indicates some 
but less than moderate difficulty in social, occupational, or 
school functioning.

Based upon the evidence of record, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's disability level.  
There is no persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the veteran's 
service-connected disabilities that would take his case 
outside the norm so as to warrant an extraschedular rating.  

The Board notes there is no evidence of frequent hospital 
treatment for any service-connected disability, and no 
competent evidence that the veteran's employment difficulties 
are solely due to his service-connected disabilities.  
Therefore, the Board finds that a total disability rating 
based upon individual unemployability is not warranted.



ORDER

Entitlement to a disability rating in excess of 30 percent 
for PTSD is denied.

Entitlement to a disability rating in excess of 10 percent 
for right hip arthritis is denied.

Entitlement to a 10 percent disability rating for a right 
knee scar is granted, subject to the regulations governing 
the payment of monetary awards.

Entitlement to a total disability rating based upon 
individual unemployability is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

